                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


WHITLEE J. WILLIAMS,                                 )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:20-CV-64-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 33]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 25],
DENIES defendant's motion for judgment on the pleadings [D.E. 30], and REMANDS the action
to the Commissioner.


This Judgment Filed and Entered on August 17, 2021, and Copies To:
Jonathan P. Miller                                   (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 17, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 7:20-cv-00064-D Document 35 Filed 08/17/21 Page 1 of 1
